DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9-11 and 14-18 are objected to because of the following informalities: 
Claims 9 and 10 each recite (in line 1) “defining an evaluation region”, this is improper antecedent basis and should be amended to recite “the defining the evaluation region” or “the defining of the evaluation region”.
Claims 11 and 14 each recite (in line 1) “computing a rod orientation”; this is improper antecedent basis and should be amended to recite, “the computing of the rod orientation.”
Claims 15-17 each recite (in line 1) “computing a focus score”, this is improper antecedent basis and should be amended to recite “the computing the focus score” or “the computing of the focus score”. 
Claim 17, line 4 recites “for each direction”; this is improper antecedent basis and should be amended to recite “for each of the directions”.
Claim 18, line 2 recites “defining an evaluation region” this is improper antecedent basis and should be amended to recite, “the defining of the evaluation region”.  Line 3 recites “each rod”; this is improper antecedent basis and should be amended to recite “each of the rods”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-18 and 22 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claims are directed towards a method of mapping cardiac arrhythmia foci and include steps, which end in computing a focus score.  The claims do not have a real-world application in that this is a device that calculates a value/metric without claiming, in any manner, how this metric is used.  There is no output for visualization or other output, which would grant someone using this method the ability to act on or otherwise diagnose the arrhythmic foci.  It is suggested that claim 8 is amended to include the final steps in figure 5, which include outputting the score map and graphical representation.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 8-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are a step of outputting the focus score map and a step of outputting a graphical representation  both of which are essential to mapping.
The remainder of the claims are also rejected in that they depend from previously rejected claims.  
Allowable Subject Matter
Claims 8-20 and 22 are potentially allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the claim are directed towards mapping arrhythmic foci and using a multi-dimensional catheter to define an evaluation region within a pantheist’s heart.  The prior art fails to disclose or render obvious all of the limitations of the independent claims in combination with defining an evaluation region about a location in a patient’s heart, the evaluation region encompassing rods, each rod is associated with a respective E-field loop and computing a rod orientation confidence score and computing a focus score for the evaluation region which indicate rod orientation consistency within the evaluating region. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792